Citation Nr: 0925995	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  06-34 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder, claimed as secondary to service-connected bilateral 
knee disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1985 to November 
1985 and from October 1988 to January 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In May 2009, the Veteran testified before the undersigned via 
videoconference.  A transcript of the hearing is associated 
with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that a remand is necessary for proper 
adjudication of the Veteran's appeal.  The Veteran is seeking 
service connection for a right shoulder disorder as secondary 
to disabilities of the knees.  He contends that his knees are 
unstable, which cause him to fall.  More than once, he has 
fallen and dislocated his right shoulder.

The Veteran was afforded a VA examination in June 2006.  The 
examiner concluded that the Veteran's right shoulder was 
normal and the dislocation was only based upon the Veteran's 
history and was not witnessed.  However, May 2002 private 
treatment records, dated prior to the initiation of the 
current appeal, show the Veteran was diagnosed with recurrent 
dislocations of his right shoulder.  Therefore, the Board 
finds that the June 2006 examination is not adequate.  Thus, 
a remand is needed for an additional examination.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Schedule the Veteran for an examination to 
determine whether he has a currently 
diagnosed right shoulder disorder.  The 
examiner is asked to review the claims 
file and provide an opinion with regard to 
whether it is at least as likely as not 
(at least a 50/50 probability) that a 
right shoulder disorder is secondary to 
the Veteran's bilateral knee disabilities.  
The examiner is asked to address the May 
2002 private records showing a diagnosis 
of recurrent dislocations of the right 
shoulder and the June 2006 VA examination 
showing a normal shoulder.  A rationale 
should be provided for any opinion given.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



